              Case 3:20-cv-00138-WGC Document 17 Filed 06/05/20 Page 1 of 2




 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 District of Nevada

 3 MARCELO ILLARMO, MABN 670079
   Special Assistant United States Attorney
 4
   160 Spear Street, Suite 800
 5 San Francisco, California 94105
   Telephone: (415) 977-8944
 6 Facsimile: (415) 744-0134
   E-Mail: marcelo.illarmo@ssa.gov
 7
   Attorneys for Defendant
 8
                                UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
     EVA COKER,                                      )
11                                                   )
            Plaintiff,                               )
12                                                   )   Case No.: 3:20-cv-00138-WGC
                    v.                               )
13                                                   )
14
     ANDREW SAUL,                                    )   ORDER GRANTING
     Commissioner of Social Security,                )   UNOPPOSED MOTION FOR EXTENSION
                                                     )
15          Defendant.                               )   OF TIME (SECOND REQUEST)
                                                     )
16

17
            Defendant Andrew Saul, Commissioner of Social Security (“Defendant”) respectfully
18
     requests that the Court extend the time for Defendant to file her response to Plaintiff’s Complaint,
19
     due on June 19, 2020 by 60 days, through and including August 18, 2020.
20
             Defendant respectfully requests this for the reasons stated in the Status Report filed with the
21
     Court. This request is made in good faith with no intention to unduly delay the proceedings.
22
             Counsel for Defendant conferred with Plaintiff’s counsel, who has no opposition to this
23
     motion, on May 29, 2020.
24

25

26
      Case 3:20-cv-00138-WGC Document 17 Filed 06/05/20 Page 2 of 2




 1   Dated: June 5, 2020

 2                                       Respectfully submitted

 3                                       NICHOLAS A. TRUTANICH
                                         United States Attorney
 4
                                         /s/ Marcelo Illarmo
 5                                       MARCELO ILLARMO
                                         Special Assistant United States Attorney
 6

 7
                                         IT IS SO ORDERED:
 8
                                         _________________________________
 9
                                         UNITED STATES MAGISTRATE JUDGE
10
                                                 June 5, 2020
                                         DATED:______________________
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


                                     2
